Erie App. No. E-02-008, 2002-Ohio-6244. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 11 of the court of appeals’ Decision and Judgment Entry dated November 15, 2002:
“The question presented is whether the language of Nationwide Insurance Endorsement 2352 may be reasonably construed in the manner articulated by this court and the Franklin County Court of Appeals in Nicolini-Brownfield v. Eigensee (Sept. 16, 1999), Franklin App. No. 98AP-1244 [1999 WL 717308], so as to give rise to an ambiguity in underinsured motorists coverage.”
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.
The conflict case is Carroll v. Allstate Ins. Co., 148 Ohio App.3d 413, 2002-Ohio-3074, 773 N.E.2d 1061.